Exhibit 10.1

CHANGE IN CONTROL AGREEMENT

Agreement, made this      day of                     , 200  , by and between
Gentiva Health Services, Inc., a Delaware corporation (the “Company”), and
                                     (the “Executive”).

WHEREAS, the Executive is a key employee of the Company; and

WHEREAS, the Board of Directors of the Company (the “Board”) considers the
maintenance of a sound management to be essential to protecting and enhancing
the best interests of the Company and its stockholders and recognizes that the
possibility of a change in control raises uncertainty and questions among key
employees and may result in the departure or distraction of such key employees
to the detriment of the Company and its stockholders; and

WHEREAS, the Board wishes to assure that it will have the continued dedication
of the Executive and the availability of his or her advice and counsel,
notwithstanding the possibility, threat or occurrence of a bid to take over
control of the Company, and to induce the Executive to remain in the employ of
the Company; and

WHEREAS, the Executive and the Company previously entered into a Change in
Control Agreement dated                             ; and

WHEREAS, the Executive and the Company wish to amend and restate the Change in
Control Agreement as set forth herein; and

WHEREAS, the Executive is willing to continue to serve the Company taking into
account the provisions of this Agreement;

NOW, THEREFORE, in consideration of the foregoing, and the respective covenants
and agreements of the parties herein contained, the parties agree as follows:

1. Operation and Term of Agreement. This Agreement shall commence on the date
first set forth above and shall terminate on February 26, 2011 unless this
Agreement is terminated earlier as set forth below; provided, however, that
after a Change in Control of the Company during the term of this Agreement, this
Agreement shall remain in effect until all of the obligations of the parties
hereunder are satisfied and the Protection Period has expired. Notwithstanding
the foregoing, prior to a Change in Control this Agreement shall immediately
terminate upon termination of the Executive’s employment, except in the case of
such termination under circumstances set forth in the last paragraph of
Section 4 below.

2. Change in Control; Protection Period. A “Change in Control” shall be deemed
to occur on the date that any of the following events occur:

(a) any person or persons acting together which would constitute a “group” for
purposes of Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (other than the Company or any subsidiary and other than
Permitted Holders) shall beneficially own (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, at least 25% of the total voting power of
all classes of capital stock of the Company entitled to vote generally in the
election of the Board;



--------------------------------------------------------------------------------

(b) either (i) Current Directors (as herein defined) shall cease for any reason
to constitute at least a majority of the members of the Board (for these
purposes, a “Current Director” shall mean any member of the Board as of the date
set forth in the first paragraph of this Agreement, and any successor of a
Current Director whose election, or nomination for election by the Company’s
shareholders, was approved by at least two-thirds of the Current Directors then
on the Board) or (ii) at any meeting of the shareholders of the Company called
for the purpose of electing directors, a majority of the persons nominated by
the Board for election as directors shall fail to be elected;

(c) consummation of (i) a plan of complete liquidation of the Company, or (ii) a
merger or consolidation of the Company (A) in which the Company is not the
continuing or surviving corporation (other than a consolidation or merger with a
wholly owned subsidiary of the Company in which all shares of common stock of
the Company (the “Common Stock”) outstanding immediately prior to the
effectiveness thereof are changed into common stock of the subsidiary) or
(B) pursuant to which the Common Stock is converted into cash, securities or
other property, except a consolidation or merger of the Company in which the
holders of the Common Stock immediately prior to the consolidation or merger
have, directly or indirectly, at least a majority of the common stock of the
continuing or surviving corporation immediately after such consolidation or
merger or in which the Board immediately prior to the merger or consolidation
would, immediately after the merger or consolidation, constitute a majority of
the board of directors of the continuing or surviving corporation; or

(d) consummation of a sale or other disposition (in one transaction or a series
of transactions) of all or substantially all of the assets of the Company.

Notwithstanding the foregoing, none of the events set forth in clauses
(a) through (d) above in the definition of Change in Control shall constitute a
“Change in Control” unless such event is also a “change in control event” as
defined in Treas. Reg. § 1.409A-3(i)(5).

For purposes of this Section 2 under this Agreement, “Permitted Holders” shall
mean Miriam Olsten, Stuart Olsten, and Cheryl Olsten, and each of their spouses,
their lineal descendants and their estates and their Affiliates or Associates
(as defined in Rule 12b-2 of the Exchange Act) (collectively the “Olsten
Stockholders”), so long as the Olsten Stockholders beneficially own 20% or less
of the voting power of all classes of capital stock of the Company entitled to
vote generally in the election of the Board.

A “Protection Period” shall be the period beginning on the date of a Change in
Control and ending on the second anniversary of the date on which the Change in
Control occurs.

3. Termination Following Change in Control. The Executive shall be entitled to
the benefits provided in Section 4 hereof upon any termination of his or her
employment with the Company within a Protection Period, except a termination of
employment (a) because of his or her death, (b) because of a “Disability,”
(c) by the Company for “Cause,” or (d) by the Executive other than for “Good
Reason.”

 

-2-



--------------------------------------------------------------------------------

(i) Disability. The Executive’s employment shall be deemed to have terminated
because of a “Disability” if the Executive applies for and is determined to be
eligible to receive disability benefits under the Company’s long-term disability
plan or program, or, in the absence of such a plan or program, as defined in
Section 22 of the Internal Revenue Code of 1986, as amended (the “Code”).

(ii) Cause. Termination by the Company of the Executive’s employment for “Cause”
shall mean termination due to (A) the Executive’s conviction of a felony,
(B) any act of willful fraud, dishonesty or moral turpitude, (C) the willful and
continued failure by the Executive to substantially perform his or her duties
with the Company, after a written demand for substantial performance is
delivered to the Executive by the Board which specifically identifies the manner
in which the Board believes that the Executive has not substantially performed
his or her duties, or (D) the willful engaging by the Executive in conduct which
is demonstrably and materially injurious to the Company, monetarily or
otherwise. For purposes hereof, no act, or failure to act, on the Executive’s
part shall be considered “willful” unless done, or omitted to be done, by the
Executive not in good faith and without reasonable belief that his or her action
or omission was in the best interest of the Company. Notwithstanding the
foregoing, the Executive shall not be deemed to have been terminated for Cause
unless and until there shall have been delivered to the Executive a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the entire membership of the Board at a meeting of the Board called and held for
that purpose (after reasonable notice to the Executive and an opportunity for
the Executive, together with his or her counsel, to be heard before the Board),
finding that in the good faith opinion of the Board the Executive engaged in the
prohibited conduct set forth above in the first sentence of this subsection and
specifying the particulars thereof in detail.

(iii) Without Cause. The Company may terminate the employment of the Executive
without Cause during a Protection Period only by giving the Executive written
notice of termination to that effect. In that event, the Executive’s employment
shall terminate on the last day of the month in which such notice is given (or
such later date as may be specified in such notice), and the benefits set forth
in Section 4 hereof shall be provided to the Executive.

(iv) Good Reason. For purposes hereof, “Good Reason” shall mean, unless remedied
by the Company within thirty (30) days after the receipt of written notice from
the Executive as provided below or consented to in writing by the Executive:

(A) a reduction by the Company in the Executive’s annual base salary (other than
any reduction therein which is in proportion to reductions in the base salaries
of all of the Company’s executive officers, unless, however, such proportionate
reduction exceeds 20% of the Executive’s annual base salary);

 

-3-



--------------------------------------------------------------------------------

(B) the Company has required the Executive to be relocated anywhere in excess of
forty (40) miles from the Executive’s office location immediately before the
beginning of the Protection Period, except for required travel on the business
of the Company;

(C) there has occurred a failure by the Company to maintain plans providing
benefits not materially less favorable, when considered in the aggregate, than
those provided by any benefit or compensation plan (including, without
limitation, any incentive compensation plan, bonus plan or program, retirement,
pension or savings plan, stock option plan, restricted stock plan, life
insurance plan, health and dental plan and disability plan) in which the
Executive is participating immediately before the beginning of the Protection
Period, or the Company has taken any action which would adversely affect the
Executive’s participation in or reduce the Executive’s benefits (other than
stock option or restricted stock grants) under any such plans in the aggregate
or deprive the Executive of any material fringe benefit in the aggregate enjoyed
by the Executive immediately before the beginning of the Protection Period, or
the Company has failed to provide the Executive with the number of paid vacation
days to which he or she would be entitled in accordance with the normal vacation
policy of the Company as in effect immediately before the beginning of the
Protection Period; provided, however, that a reduction in benefits under the
Company’s tax-qualified retirement, pension or savings plans or its life
insurance plan, health and dental plan, disability plans or other insurance
plans which reduction applies equally to all participants in the plans and has a
less than 10% effect on the aggregate benefits of the Executive under such plans
shall not constitute “Good Reason” for termination by the Executive;

(D) there has occurred the assignment to the Executive of any material duties
inconsistent with his or her status as a senior executive officer of the Company
or a substantial adverse alteration in the nature or status of the Executive’s
responsibilities from those in effect immediately prior to the Change in
Control;

(E) the Company has failed to obtain the assumption of the obligations contained
in this Agreement by any successor as contemplated in Section 9(c) hereof; or

(F) there occurs any purported termination of the Executive’s employment by the
Company without Cause which is not effected pursuant to a written notice of
termination as described in subsection (ii) or (iii) above.

The Executive shall exercise his or her right to terminate employment for Good
Reason by giving the Company a written notice of termination specifying in
reasonable detail the circumstances constituting such Good Reason, and the
Company will have a period of thirty (30) days from receipt of such written
notice during which it may remedy the condition. In the event the Company fails
to remedy the condition within such period, the Executive’s employment shall
terminate immediately following the end of such period.

 

-4-



--------------------------------------------------------------------------------

A termination of employment by the Executive within a Protection Period shall be
for Good Reason if one of the occurrences specified in this subsection
(iv) shall have occurred, notwithstanding that the Executive may have other
reasons for terminating employment, including employment by another employer
which the Executive desires to accept.

4. Benefits Upon Termination Within Protection Period. If, within a Protection
Period, the Executive’s employment by the Company shall be terminated (a) by the
Company not for Cause and not due to the Executive’s death or Disability, or
(b) by the Executive for Good Reason, the Executive shall be entitled to the
benefits provided for below (and the Executive shall not be entitled to
severance benefits otherwise payable under the Executive’s separate severance
agreement with the Company or under any other severance plan or policy of the
Company):

(i) The Company shall pay to the Executive (A) base salary at the rate then in
effect through the date of the Executive’s termination of employment in
accordance with the standard payroll practices of the Company, and (B) base
salary in lieu of vacation accrued to the date on which his employment
terminates, which shall be paid, subject to Section 10 below, 10 business days
after the date of such termination of employment;

(ii) The Company shall pay to the Executive an amount in cash equal to two times
the sum of (A) the Executive’s annual base salary in effect immediately prior to
the date of the Executive’s termination of employment or the date of the Change
in Control (whichever is higher), and (B) the higher of (x) the Executive’s
target annual bonus for the year that includes the date of the Executive’s
termination of employment or (y) the annual bonus of the Executive averaged for
the three years immediately prior to the year that includes the date of the
Executive’s termination of employment; and such amount shall be paid, subject to
Section 10 below, in a lump sum 10 business days after the date of such
termination of employment;

(iii) The Company shall continue to cover the Executive and his or her
dependents under, or provide the Executive and his or her dependents with
insurance coverage no less favorable than, the Company’s life, disability,
health, dental or other employee welfare benefit plans or programs (as in effect
on the day immediately preceding the Protection Period or on the date of
termination of his or her employment, whichever is more favorable to the
Executive) for a period equal to the lesser of (x) two years following the date
of termination or (y) until the Executive is provided by another employer with
benefits substantially comparable to the benefits provided by such plans or
programs, provided, however, that the provision of this benefit shall be
contingent upon the cooperation of the Executive (or his or her dependent, as
applicable) in any reasonable request by the Company to facilitate the provision
of such benefit, including responding to questionnaires and submitting to
minimally intrusive medical examinations;

(iv) All options to purchase Company stock held by the Executive and all
restricted shares of Company stock, restricted Company share units and other
equity-based compensation awards held by the Executive shall become immediately
vested in full upon such termination of employment, and all such stock options
shall be exercisable for

 

-5-



--------------------------------------------------------------------------------

the longer of (x) one year following such termination of employment (but not
beyond the original full term of the stock option) or (y) such period of time as
may be provided for in the plan under which such stock options were granted; and

(v) All of the Executive’s benefits accrued under the pension, retirement,
savings and deferred compensation plans of the Company shall become vested in
full; provided, however, that to the extent such accelerated vesting of benefits
cannot be provided under one or more of such plans consistent with applicable
provisions of the Code, such benefits shall be paid to the Executive outside the
applicable plan in a lump sum, subject to Section 10 below, 10 business days
after the date of termination of employment; provided, further, however, that,
to the extent any such unvested benefit constitutes deferred compensation for
purposes of Section 409A of the Code, the payment of such deferred compensation
shall instead be made at the time it was otherwise scheduled to be paid under
the applicable plan.

Anything in this Agreement to the contrary notwithstanding, the Executive shall
be entitled to the benefits described in this Section 4, if the Executive’s
employment with the Company is terminated by the Company (other than for Cause)
within one year prior to the date on which a Change in Control occurs, and it is
reasonably demonstrated that such termination (i) was at the request of a third
party who has taken steps reasonably calculated or intended to effect a Change
in Control or (ii) otherwise arose in connection with or anticipation of a
Change in Control. In such event, amounts will be payable hereunder only
following, and, subject to Section 10 below, 10 business days after, the Change
in Control. Any amount so payable hereunder shall be reduced by the amount of
severance benefits paid to the Executive under any other severance agreement or
plan of the Company.

5. Non-exclusivity of Rights. Except as expressly set forth herein, this
Agreement shall not prevent or limit the Executive’s continuing or future
participation in any benefit, bonus, incentive or other plans, practices,
policies or programs provided by the Company or any of its subsidiaries and for
which the Executive may qualify, nor shall it limit or otherwise affect such
rights as the Executive may have under any stock option or other agreements with
the Company or any of its subsidiaries. Amounts which are vested benefits or
which the Executive is otherwise entitled to receive under any plan, practice,
policy or program of the Company or any of its subsidiaries at or subsequent to
the date of termination of the Executive’s employment shall be payable in
accordance with such plan, practice, policy or program.

6. Full-Settlement; Legal Expenses. The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement. The Company
agrees to pay all legal fees and expenses which the Executive may reasonably
incur as a result of any dispute or contest by or with the Company or others
regarding the validity or enforceability of, or liability under, any provision
of this Agreement (including as a result of any contest by the Executive about
the amount of any payment hereunder) if the Executive substantially

 

-6-



--------------------------------------------------------------------------------

prevails in the dispute or contest. Following the final determination of the
dispute in which the Executive has substantially prevailed, the Company shall
reimburse all such reasonable costs within 10 days following written demand
therefor (supported by documentation of such costs) by the Executive, and the
Executive shall make such written demand within 60 days following the final
determination of the dispute; provided, however, that such payment shall be made
no later than on or prior to the end of the calendar year following the calendar
year in which the cost is incurred. Notwithstanding the foregoing, in the event
a final determination of the dispute has not been made by December 20 of the
year following the calendar year in which the cost is incurred, the Company
shall, within 10 days after such December 20, reimburse such reasonable costs
(supported by documentation of such costs) incurred in the prior taxable year;
provided, however, that the Executive shall return such amounts to the Company
within 10 business days following the final determination if the Executive did
not substantially prevail in the dispute. The amount of any expenses eligible
for payment under this Section 6 during a calendar year will not affect the
amount of any expenses eligible for payment under this Section 6 in any other
taxable year. In any such action brought by the Executive for damages or to
enforce any provisions of this Agreement, the Executive shall be entitled to
seek both legal and equitable relief and remedies, including, without
limitation, specific performance of the Company’s obligations hereunder, in his
or her sole discretion.

7. Excise Tax Cut Back.

(a) Anything in this Agreement to the contrary notwithstanding, if it shall be
determined that any payment, distribution or benefit provided (including,
without limitation, the acceleration of any payment, distribution or benefit and
the acceleration of exercisability of any stock option) to the Executive or for
his or her benefit (whether paid or payable or distributed or distributable)
pursuant to the terms of this Agreement or otherwise would be subject, in whole
or in part, to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then the amounts payable to the Executive under Section 4(ii) of this
Agreement shall be reduced (by the minimum possible amount) until no amount
payable to the Executive is subject to the Excise Tax; provided however, that no
such reduction shall be made if the net after-tax benefit (after taking into
account Federal, state, local or other income, employment, self-employment and
excise taxes) to which the Executive would otherwise be entitled without such
reduction would be greater than the net after-tax benefit (after taking into
account Federal, state, local or other income, employment, self-employment and
excise taxes) to the Executive resulting from the receipt of such payments with
such reduction.

(b) All determinations required to be made under this Section 7, including
whether a payment would result in an Excise Tax shall be made by
PricewaterhouseCoopers LLP (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and the Executive as requested by
the Company or the Executive. All fees and expenses of the Accounting Firm shall
be borne solely by the Company and shall be paid by the Company. All
determinations made by the Accounting Firm under this Section 7 shall be final
and binding upon the Company and the Executive.

 

-7-



--------------------------------------------------------------------------------

8. Confidential Information. The Executive shall hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Company or any of its subsidiaries, and their respective
businesses, which shall have been obtained by the Executive during the
Executive’s employment by the Company or any of its subsidiaries and which has
not become public knowledge (other than by acts of the Executive or his or her
representatives in violation of this Agreement). After the date of termination
of the Executive’s employment with the Company, the Executive shall not, without
the prior written consent of the Company, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it. In no event shall an asserted violation of the provisions of
this Section 8 constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement.

9. Successors.

(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s heirs, executors,
administrators, legal representatives or successor(s) in interest.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law or otherwise.

10. Section 409A. It is intended that this Agreement will comply with
Section 409A of the Code (and any regulations and guidelines issued thereunder)
to the extent the Agreement is subject thereto, and the Agreement shall be
interpreted on a basis consistent with such intent. If an amendment of the
Agreement is necessary in order for it to comply with Section 409A, the parties
hereto will negotiate in good faith to amend the Agreement in a manner that
preserves the original intent of the parties to the extent reasonably possible.
Notwithstanding any provision to the contrary in this Agreement, if the
Executive is deemed on the date of his or her “separation from service” (within
the meaning of Treas. Reg. Section 1.409A-1(h)) to be a “specified employee”
(within the meaning of Treas. Reg. Section 1.409A-1(i)), then with regard to any
payment that is required to be delayed pursuant to Section 409A(a)(2)(B) of the
Code, such payment shall not be made prior to the earlier of (i) the expiration
of the six (6)-month period measured from the date of his or her “separation
from service,” or (ii) the date of his or her death (the “Delay Period”). Upon
the expiration of the Delay Period, all payments delayed pursuant to this
Section 10 (whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid to the Executive in a
lump sum, and any remaining payments due under this Agreement shall be paid in
accordance with the normal payment dates specified for them herein.
Notwithstanding any provision of this Agreement to the contrary, for purposes of
Section 4 above, the Executive’s employment will be deemed to have

 

-8-



--------------------------------------------------------------------------------

terminated on the date of the Executive’s “separation from service” (within the
meaning of Treas. Reg. Section 1.409A-1(h)) with the Company. No action or
failure to act, pursuant to this Section 10 shall subject the Company to any
claim, liability, or expense, and the Company shall not have any obligation to
indemnify or otherwise protect the Executive from the obligation to pay any
taxes pursuant to Section 409A of the Code. With respect to any reimbursement or
in-kind benefit arrangements of the Company and its subsidiaries provided for
herein that constitute deferred compensation for purposes of Section 409A of the
Code, the following conditions shall be applicable: (i) the amount eligible for
reimbursement, or in-kind benefits provided, under any such arrangement in one
calendar year may not affect the amount eligible for reimbursement, or in-kind
benefits to be provided, under such arrangement in any other calendar year
(except that the health and dental plans may impose a limit on the amount that
may be reimbursed or paid if such limit is imposed on all participants),
(ii) any reimbursement must be made on or before the last day of the calendar
year following the calendar year in which the expense was incurred, and
(iii) the right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

11. Miscellaneous.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without reference to principles of conflict of
laws thereof. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

If to the Executive:

If to the Company:

Gentiva Health Services, Inc.

3 Huntington Quadrangle, Suite 200S

Melville, NY 11747-4627

Attention: Chief Executive Officer

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

-9-



--------------------------------------------------------------------------------

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d) The Company may withhold from any amounts payable under this Agreement such
Federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.

(e) The Executive’s failure to insist upon strict compliance with any provision
hereof shall not be deemed to be a waiver of such provision or any other
provision thereof.

(f) This Agreement contains the entire understanding of the Company and the
Executive with respect to the subject matter hereof but, except as specifically
provided in Section 4 hereof, does not supersede or override the provisions of
(i) any stock option, employee benefit or other plan, program, policy or
practice in which Executive is a participant or under which the Executive is a
beneficiary, or (ii) the Severance Agreement dated as of                     ,
200   between the Executive and the Company; provided, however, that this
Agreement does supersede and replace any prior severance agreement (except the
Severance Agreement identified in subdivision (ii) of this subsection (f)) and
change in control agreements between the Company and the Executive.

[Next Page is Signature Page]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set his or her hand and, pursuant
to the authorization from its Board of Directors, the Company has caused these
presents to be executed as of the day and year first above written.

 

 

Name: GENTIVA HEALTH SERVICES, INC. By:  

 

Name:   RONALD A. MALONE Title:   Chief Executive Officer

 

-11-